Title: Thomas Boylston Adams to John Adams, 20 May 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear sir
            Carlisle 20th: May 1794—
          
          I was a little disappointed in not finding a letter for me in the Post Office of this place upon my arrival here yesterday— The arrangement, of the Posts is rather inconvenient in all the towns I have yet visited where there is any— In West Chester there is none, in York & Lancaster there is but one Mail Pr Week, as also in this place— the Mail arrived here yesterday from Philadelphia & another will not arrive till monday next— By this arrangement I fear I shall miss another letter— Your’s directed to me at York—I recd: yesterday by a Gentn from that place—
          There was much business done by the Court at Lancaster during the last week—no trials of any great consequence, if the value of the property in dispute alone is estimated—but the length of time that many of them had been upon the Docquet & the expence of the parties made it a considerable object to have them swept off— Lancaster is said to be the largest inland town in America— I believe it is— the people are industrious, & of course wealthy— The richness of the land in this County affords ample compensation for any labor that is bestowed upon it— It must be a great advantage to Philadelphia to have so large a town dependent upon it for every article of foreign Growth;—
          The farmers have heared that the Embargoe is not to be continued, & the price of flour in the City; this has put them upon the move with their Flour, & I presume we did not meet less than 50 waggons heavily loaded on their way thither—many of them from this side of the Susquehannah— Our ride from Lancaster to this place, about 53 miles, was the pleasantest part of my journey— The people have got into the practice of raising Rye within a few years, instead of wheat— with this they feed their horses and make whiskey; It seems to me no very favorable symptom; & I think the change, much for the worse— We crossed the River about three miles below Harrisburg— The town was visible from the Ferry, but not distinctly. The Country for 14 or 15 miles on this side the River is beautiful beyond description— within the distance of 8 or 10 miles

from each other, there are very considerable streams of water, which turn a great number of mills of all kinds—
          Lands on this side of the River 15 years ago sold for £5 Pr Acre— they now sell for £15 tho it must be the best kind of land to command this price; Round Carlisle good land [may?] be bought for £7–10—
          My next remove will be to Reading, nearly seventy miles from this; If convenient, I shall be pleased at finding a letter for me there upon my arrival which I expect will be on Monday next—
          I am / sir / your son
          
            Thomas B Adams—
          
        